PI'LED
                            UNITED STATES DISTRICT COURT                                         AUG 31 2009
                            FOR THE DISTRICT OF COLUMBIA
                                                                                        Clerk, u.s. District and
                                                                                            Bankruptcy Courts
Cheryl D. Hudson (Lott),                      )
                                              )
               Plaintiff,                     )
                                              )
               v.                             )
                                              )
                                                      Civil Action No.       09 1661
Herbert Belcher,                              )
                                              )
               Defendant.                     )


                                  MEMORANDUM OPINION

        The plaintiff has filed a pro se complaint and an application to proceed in forma

pauperis. The Court will grant the application to proceed in forma pauperis and dismiss the

complaint.

        Plaintiff, who lists a Maryland address on the complaint, has filed a complaint against a

defendant with a Maryland address. The very short one-page complaint merely asserts in a

conclusory manner that the plaintiff is a repeated victim of "bank fraud, postal mail fraud,

telecommunications fraud, credit card fraud, [and] bank card fraud," and that the defendant

"continuouls interferes with my business endeavors by attributing to ID fraud." Plaintiffis

"requesting full reimbursement of all associated fees, fines and costs as associated therein, as a

direct result of his fraudulent acts." The complaint alleges no facts stating what actions the

defendant took that caused injury to the plaintiff. The complaint also does not allege facts that

suggest federal jurisdiction.

       Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short

and plain statement of the grounds upon which the court's jurisdiction depends, a short and plain
statement of the claim showing that the pleader is entitled to relief, and a demand for judgment

for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of

Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a

responsive answer, to prepare an adequate defense and to determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). In addition, the

complaint must allege facts sufficient to permit the court to determine whether it has jurisdiction

over the case.

        As drafted, the Complaint fails to comply with Rule 8(a). The Court cannot, nor will the

defendant be able to, determine the basis of this Court's jurisdiction, the facts on which the

plaintiff s claims rest, or the relief plaintiff seeks. Accordingly, the Court will dismiss the

complaint without prejudice.

        A separate order accompanies this memorandum opinion.




Date:




                                                 -2-